DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 6 to 15 are objected to because of the following informalities:  Claims 6-15 need to be cancelled.  Appropriate action is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seok et al. (US 2020/0245352 A1) hereinafter Seok.

Regarding claim 1 – Seok discloses setting a first primary channel of the AP as part of the AP candidate set of the coordinating AP within a basic service set (BSS) operating bandwidth of the coordinating AP, refer to Figures 1, 13, and paragraphs [0003, [0004], [0006], [0010], [0020], [0021], [0039], [0052], [0053], [0054], [0063], [0066], [0067]. 
coordinating AP updates in the AP candidate set when a coordinated AP that is part of the AP candidate set performs a channel switch to a second primary channel operating on a different bandwidth stream than a bandwidth stream of the first primary channel, refer to Figures 4, 11, 12, 17, 18, and paragraphs [0012], [0013], [0018], [0021], [0022], [0038], [0057], [0058], [0064], [0068], [0070], [0071], [0072], [0074], [0075, [0084], [0085], and claims 7, 8.
Regarding claims 2 and 19 – Seok discloses  an operating frequency of the first primary channel is identical to the operating frequency of the second primary channel, refer to Figures 1, 11, and paragraphs [0007], [0021], [0037], [0053], [0070].
Regarding claims 3 and 20 – Seok discloses the operating frequency of first primary channel and the second primary channel is 20 megahertz (MHz), refer to Figure 11 and paragraphs [0007], [0021], [0037], [0070].
Regarding claim 4 – Seok discloses the channel switch from the first primary channel to the second primary channel is temporary, and wherein the channel switch is further performed for at least one station (STA) associated with the coordinated AP, refer to Figure 15 and paragraphs [0020], [0025], [0074], [0085].
Regarding claim 5 – Seok discloses the coordinated AP switches back to the bandwidth stream of the first primary channel when the TXOP is concluded, refer to Figures 3, 4, 15 and paragraphs [0006], [0041], [0056], [0057].
Regarding claim 16 – Seok discloses a memory; and a processor coupled with the memory and configured to: perform at least one operation on a first primary channel; receive notification, from the shared AP, of a temporarily switch to a second primary channel operating on a different bandwidth stream than a bandwidth stream of the first primary channel; and temporarily switch to the second primary channel, based on the notification, refer to Figures 10, 12, 19, and paragraphs [0012], [0013], [0020], [0024], [0038], [0052], [0069], [0071], [0079], [0088].
Regarding claim 17 – Seok discloses the STA performs transmission of downlink and uplink orthogonal frequency division multiple access (OFDMA) resources on the second primary channel when the temporary switch is performed, refer to Figures 10, 11 and paragraphs [0005], [0011], [0023], [0037], [0069], [0070].
Regarding claim 18 – Seok discloses the notification is received via a shared transmission opportunity (SH-TXOP) SWITCH frame sent by the shared AP, refer to Figures 1, 4, 15, and paragraphs [0006], [0074], [0085], [0052], [0053], [0057].
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Gordaychik (US 2021/0058936 A1) discloses advanced mobile devices and network supporting same.
2.	Huang et al. (US 2019/0246354 A1) discloses methods to allocate target wake time (TWT) service periods in accordance with a temporary primary channel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Banks-Harold, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22314.
John Pezzlo
8 November 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465